IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MICHAEL CIABATTONI
Plaintiff,

 C.A. No. N15C-04-059 VLM
TEAMSTERS LOCAL 326,

JOSEPH W. SMITH, JR., LEONARD
MCCARTNEY, RICHARD GIBBONS,
PAUL THORNBURG, WARREN
SCHUELER, PAUL BISHOP, GENE
PYTKO, JAMES J. RYAN, and
ROBERT TAYLOR,

\/§\_/\J&\/\J%/€%/L/§/\./&/§

Defendants,._.:

 

Submitted: July 8, 2016
Decided: August 22, 2016

Upon Consz`deration of Defendant Robert Taylor ’s
Motz`on to Dismz`ss, GRANTED.

R. Joseph Hrubiec, Esquire, Wilmington, Delaware, Attorney for the Plaintiff,-.».

Jeffrey M. Weiner, Esquire, Wilmington, Delaware, Attorney for the Defendant§.-_~.;

MEDINILLA, J.

INTRODUCTION

This matter arises out of allegedly defamatory content posted to a Facebook
page entitled "Bring the Teamsters to Fedex Freight." Defendant Robert Taylor
("Defendant Taylor") moves pursuant to Superior Court Civil Rule l2(b)(2) to
dismiss the First Amended Complaint as to Defendant Taylor on the grounds that
this Court lacks personal jurisdiction over Defendant Taylor. Plaintiff Michael
Ciabattoni ("Plaintiff") asserts that this Court can exercise personal jurisdiction
over Defendant 'l`aylor based on the "conspiracy theory of personal jurisdiction"
or, alternatively, based on specific jurisdiction under 10 Del. C. § 3 l04(c)(3).
After consideration of the parties’ submissions and review of the oral arguments
presented on July 8, 2016, for the reasons stated below, Defendant Taylor’s Motion
to Dismiss is GRANTED.

FACTUAL AND PROCEDURAL BACKGROUND

The "Bring the Teamsters to Fedex Freight" Facebook page (the "Facebook
page") was created on or around July 25, 2014.' The purpose of this page was to
encourage FedEx Freight employees to unionize under the Teamsters organization.
The Facebook page was neither focused on Delaware nor on one particular region.
Rather, the Facebook page offered a platform for FedEx employees from across the

nation to discuss unionizing. The "handle," or username, and title of the page is

l "Bring the Teamsters to Fedex Freight" July 25, 2014 Facebook Post, Ex. A to Def.’s Reply Br_._

;:1,_

 

dismiss for lack of personal jurisdiction-such as "whether that connection
constitutes ‘doing business,’ whether it satisfies some aspect of a long-arm statute,
or whether the assertion of personal jurisdiction conforms to conventional notions
of fair play and substantial justice"_cannot be answered until the Court
determines the underlying facts regarding "the connection the defendant has had,

directly or indirectly, with the forum."”

ANALYSIS

A. Plaintiff Fails to Establish a Non-Frivolous Basis for this Court’s
Assertion of Personal jurisdiction over Defendant Taylor.

Because Defendant Taylor seeks dismissal based on lack of personal
jurisdiction, Plaintiff must articulate a non-frivolous basis for this court's assertion
of jurisdiction by providing specific facts regarding Defendant Taylor’s
amenability to this Court’s assertion of jurisdiction. Plaintiff argues the existence
of sufficient facts for this Court to find that it has specific jurisdiction over
Defendant Taylor,34 who should have reasonably anticipated being haled into this

Court given the degree of interactivity on the Facebook page, the content targeting

 

__ _ _-m

 

33 mm Holdmg bo., 593 A.zd ar 538.

34 Defendant Taylor originally argued that neither general nor specific jurisdiction was sustainable. See
Def.’s Opening Br. at 8-l3. Although Plaintiff argues that either general or specific jurisdiction can be
imputed based on Defendant Taylor’s co-conspirators’ contacts with Delaware, Plaintiff alternatively
argued that specific jurisdiction could be maintained over Defendant Taylor even if the Court otherwise
rejected the "conspiracy theory of personal jurisdiction." However, Plaintiff did not argue that general
jurisdiction could be maintained over Defendant Taylor independent of the "conspiracy theory." See Pl.’s
Answering Br. at 16-2l. Accordingly, this Memorandum Opinion and Order addresses only whether this
Court can permissibly exercise specific jurisdiction over Defendant Taylor’s person independent of the
"conspiracy theory of personal jurisdiction" (which considers both specific and general jurisdiction).

ll

Plaintiff and a Delaware audience, and the repeated divulging of Delaware-specific
content in the allegedly tortious Internet postings on the Facebook Page. This
Court disagrees.

"In order for personal jurisdiction to exist, the plaintiff must adequately
satisfy two requirements: statutory and constitutional."” Under the statutory
requirement, the Court must determine "whether there is a statutory basis for
jurisdiction pursuant to the forum's long-arm statute."36 The burden is on "the
plaintiff to make a specific showing that the Delaware court has jurisdiction under
the long-arm statute."37 If the Court finds a statutory basis for jurisdiction based
on one or more of the provisions in the long-ann statute, the Court must then
determine, under the constitutional requirement, "whether the exercise of
jurisdiction under that statute comports with due process."38

Delaware’s long-arm statute, codified at l() Del. C. § 3104, provides in
pertinent part:

As to a cause of action brought by any person arising
from any of the acts enumerated in this section, a court

may exercise personal jurisdiction over any nonresident,
 who in person or through an agent:

\lf?.'.'§ '§»`

___ -z~

-35 Kabbaj v. Sz'mpso_n, 2013 WL 2456108, at *4 (D. Del. June 6, 20l3) [hereinafter Kabbaj 1], ajj’d, 547

Fed. Appx. 84 (3d Cir. 2013).
36
37 Greenzy, 486 A.zd ar 670.

38 Kabbaj v. Sz`mpson, 547 Fed. Appx. 84, 86 (3d Cir. 20l3) [hereinafcer Kabbaj 11].

12

    
 

(3)  '_` - injury in the State by an act or
omi_.-g” "jin this §;§;e[.]”

Delaware’s long-arrn statute is divided into two main categories: general and
specific jurisdiction. The parties agree that the focus of this analysis is on whether
this Court has specific jurisdiction over Defendant Taylor.‘w "Specific jurisdiction

is at issue when the plaintiffs claims arise out of acts or omissions that take place

in Delaware."“

To satisfy the requirements of specific personal jurisdiction under the
statute, "the conduct of the defendant must be directed at the residents of Delaware
and the protections of Delaware laws. Acts outside the state, however, do not meet
the requirements of specific jurisdiction."” Section § 3104(0)(3) is a specific
jurisdiction provision which "requires the tortious activity to occur in Delaware"
and authorizes personal jurisdiction over a non-resident actor who "cause[s] a
tortious injury within the state by conduct occurring in the forum."43

Plaintiff does not allege that Defendant Taylor was ever physically present

in Delaware, let alone that the Facebook posts were posted while Defendant Taylor

was in Delaware. There is no evidence that Defendant Taylor ever "acted" in

_' ::_-.- - = 11 1 11 §§

1556 Del. c_. 104(¢).

40 See supra note 34.

"‘ B@one, 724 A.zd at 1 i55.

42 Kabb¢y' 1, 2013 WL 2456108, ar *5 (foorn@ie ommed).

43

13

De1aware. 44 Instead, Plaintiff’s argument concerning this Court’s jurisdiction over
Defendant Taylor relies on the content of the Facebook posts.

In Kabbaj v. Sz`mpson, the United States District Court for the District of
Delaware ("District Court") was presented with a somewhat similar set of
circumstances where a plaintiff sued for defamation (among other causes) in
connection with allegedly defamatory statements made via the defendant’s
wnbsiies, bingn and einniis.‘“ Tnn plaintiff in Knnbnj, like Pininiiff nern, nnnnipied
to invoke § 3104(0)(3). The District Court rejected this argument, noting that

"[f]or [§ 3l04(c)(3)] to operate, a defendant or his agent must be present at the

time of the tortious conduct for the act to be considered committed in Delaware."46

The District Court further found that,

In the absence of any indication that defendant posted his
writings while in Delaware, § 3401 (c)(_?) does not apply.
As recognized under Delaware law, the posting of
remarks, comments, opinions, statements or other
electronic messages on the Internet, even assuming they
are defamatory, is insufficient to satisfy the minimum
contacts for the court to exercise personal jurisdiction.
The mere ability to access the p_os_tings from one's
_~fnj§§?§;`_°`;_‘_"`f_'f;lier  _.-; not ;="j_`n‘__j`f_f_`;fer person§a:ji __ j"ti'$i_fsdiction, even
 innznnn t s is nziiinilnble in Detniif,i'i;::.‘"

   
   

-. _ _ _=?.-

 

44 See supra text accompanying notes l l-ZO-,¢
45 Knbbnj 1, 2013 wL 2456108, ar *3.
46 Id. at *7.

47 Ia’. (emphasis added) (footnotes omitted).

14

This Court finds that Plaintiff fails to distinguish Kabbaj from the instant
matter. As in Kabbaj, Plaintiff has no evidence and does not allege that the
posts-assuming they were actually written by Defendant Taylor_were
"initiated" while D_efendant Taylor was in Delaware.48

The Kabbaj court relied on a case also involving facts similar to the instant
matter, Kane v. Coffman.‘w In Kane, the plaintiff alleged that the defendant had
defamed and threatened plaintiff via a message posted on an intemet bulletin
b`oard.$o Similar to Plaintiff’s assertions in the instant matter, the plaintiff in Kane
asserted specific personal jurisdiction pursuant to § 3104(0)(3) and argued that the
"posting of the electronic message by [the defendant] [w]as tantamount to his
causing injury within the state."5] The plaintiff argued that even though the act
about which she complained was not committed in Delaware and the defendant

had never conducted business in the state, "the message posted by [the defendant]

-' on the intemet bulletin board was intended to be received by her in Delaware" and

§1_¢.§§6.

analogized "the posting of this message to [the defendant] personally delivering it

to her in the State of Delaware since she viewed the same on her computer here."§z

|.
l

"° 2001 WL 914016(1)¢1. super. Aug. 10, 2001).
5° ld. ar *1.
5‘ Id. at *5.

52 1a ar *2.

15

=_¢-.= __

The Kane court disagreed with the plaintiff’ s position and explained that
unlike the personal delivery of a message, the posting of an electronic message
does not require a physical presence in Delaware in order to deliver that message.”
Notably, the court held that "the contention that the posting of an electronic
message on an internet bulletin board is sufficient [to confer jurisdiction under
Delaware’s long-arrn statute] is unsupported by any legal authority or logic."54
Plaintiff unsuccessfully attempts to do the same in the instant matter.

Plaintiff fails to distinguish the holding in Kane from the instant matter.
Furthermore, the cases relied on by Plaintiff as supporting his argument that
specific jurisdiction can be based on some particular Intemet activity are
inapposite; those cases all involved the respective defendant’s use of the intemet or
internet bulletin boards to conduct commercial activity.55 In the instant matter,
Plaintiff has not alleged that Defendant Taylor was engaged in commercial activity

within Delaware or on the Facebook page. As such, this Court finds that Plaintiff

fails to articulate a non-frivolous basis for this Court's assertion of personal

jurisdiction over Defendant Taylor.

5=3 ld. at *5@_
54 1a

55 See TriStrata Tech., lnc. v. Emulgen Labs., Inc., 537 F. Supp. 2d 635, 640-41 (D. Del. 2008) (involving
defendant’s use of intemet and email broadcasts to market and solicit orders for its products); Blumenlhal
v. Drudge, 992 F. Supp. 44 (D.D.C. 1998) (involving defendant’s use of intemet forum to solicit and
receive contributions from residents of the forum); Kloth v. S. Christz'an Um`v., 494 F. Supp. 2d 273 (D.
Del. 2007) (involving defendant’s use of website that advertised its "distance learning" program), aj]'czl,
320 Fed. Appx. 113 (3d Cir. 2008), and aj?’d, 320 Fed. Appx. 1 13 (3d Cir. 2008).

16

Having determined that there is no statutory basis to exercise specific
jurisdiction over Defendant Taylor, this Court will nevertheless examine whether
the exercise of such jurisdiction would offend Due Process. Due Process allows
this Court to exercise specific jurisdiction over a nonresident defendant when
"minimum contacts" exist between the defendant and the forum and doing so is
consistent with "traditional notions of fair play and substantial justice." 56
Specifically, "minimum contacts must have a basis in ‘some act by which the
defendant purposefully avails itself of the privilege of conducting activities within
the forum State, thus invoking the benefits and protections of its laws."’57

Viewing the facts in a light most favorable to Plaintiff, this Court finds that
even if a basis for the assertion of specific jurisdiction over Defendant Taylor
existed, the exercise of such jurisdiction would offend Due Process. As previously
discussed, Plaintiff fails to provide any specific factual evidence that Defendant
Taylor was the author of these postings, let alone that he authored and posted these
allegedly defamatory posts while in Delaware.

While Plaintiff, a Delaware resident, was of`ten a topic of conversation on

the Facebool< page, and there may have been Delaware-specific content posted

   

Slz-Wol;i-Wia'e Volkswagen Cor}-)i v. Woodson, 444 U.S. 286, 286 (1980) (citing Int'l Shoe C0. v. State of
Wash., Ojj‘ice of Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945)).

”Asahi Metal Indus. Co., Ltd. v. Super. Ct. of California, Solano Cty., 480 U.S. 102, 109 (l987) (quoting
Burger King Corp. v. Rucz’zewicz, 471 U.S. 462, 475 (1985)).

17

thereon,58 this is insufficient to confer personal jurisdiction over Defendant Taylor
where the record is devoid of any evidence that the writings were posted, by him or
anyone else, while in Delaware. Based on the record in this case, it cannot be said
that Defendant Taylor’s conduct and connection with Delaware were such that he
should reasonably have anticipated being haled into court here.59 Even if there was
any evidence to show that Defendant Taylor had authored the postings, "an internet
posting made from outside the state and received by a party inside the state  fails
to provide sufficient minimum contacts" to allow this Court to exercise specific
jurisdiction over Defendant Taylor pursuant to § 3104(0)(3).60

Since this Court finds that Plaintiff fails to articulate a non-frivolous basis
for this Court’s assertion of personal jurisdiction over Defendant Taylor, it next

turns to Plaintiff’ s alternative basis for personal jurisdiction over Defendant

Taylor: the "conspiracy theory of personal jurisdiction."

-.S?The following is a summary of the Delaware-specific Facebook posts noted and relied upon by

Plaintiff: (l) a hyperlink to an article about Plaintiff by the Delaware News Journal (January 6, 2015); (2)
a resignation letter by Plaintiff, containing Plaintiff` s residential address in Wilmington, Delaware
(January 7, 2015); (3) a filing with the Delaware State Election Commissioner in respect of Teamsters
Local 326 PAC, which was conspicuously titled, "Delaware Elections" (January 8, 2015); (4) a Protection
From Abuse court document about Plaintiff, which was conspicuously titled, "Family Court of the State

of Delaware" / "500 N. King Street" / "Wilmington, DE l980l." (January 8, 2015); (5) a police report
from a Delaware police agency (January 9, 2015); (6) a letter by Individual Teamsters Defendant John J.
Ryan, Sr., which conspicuously contains the business letterhead for Teamsters Local 326 and its
headquarters, "451 E. New Churchmans Road" / "New Castle, Delaware 19720." (January 9, 2015). See

Pl.’s Answering Br. at 13-l4, 19; Ex. A to Original Compl.
59 See World- Wia'e Volkswagen, 444 U.S. at 297.

°° Kane, 2001 WL 914016, ar *5. see also Kabbaj 1, 2013 WL 2456108, at *7.

18

B. Plaintiff Fails to Establish Personal Jurisdiction over Defendant Tayl0r
Based on the "Conspiracy Theory of Personal Jurisdiction."

Plaintiff alternatively asserts that even if specific jurisdiction over Defendant
Taylor cannot be established based on his own contacts-or lack thereof-with
Delaware, general jurisdiction and/or specific jurisdiction can otherwise be

maintained by imputing his co-conspirators’ contacts with Delaware, under the

"conspiracy theory of personal jurisdiction."
The Delaware Supreme Court first adopted the "conspiracy theory of
personal jurisdiction" in Isz‘ituto Bancario Italiano SpA v. Hunter Engineerz`ng

Company.é' The theory "rests in part upon the legal premise that the acts of a

7)62

conspirator are imputed to all the other co-conspirators. Under the conspiracy

theory of personal jurisdiction,

[A] conspirator who is absent from the forum state is
subject to the jurisdiction of the court, assuming he is
properly served under state law, if the plaintiff can make
a factual showing that: (1) a conspiracy [to cause tortious
injury] existed; (2) the defendant was a member of that
conspiracy; (3) a substantial act or substantial effect in
furtherance of the conspiracy occurred in the forum state;
(4) the defendant knew or had reason to know of the act
in the forum state or that acts outside the forum state
would have an effect in the forum state; and (5) the act
in, or effect on, the forum state was a direct and
foreseeable result of the conduct in furtherance of the

conspiracy.

_6' 449 A.Zd 210 (Del. 1982). l

62 1a aczzs.

19

Thus, a defendant who has so voluntarily participated in
a conspiracy with knowledge of its acts in or effects in
the forum state can be said to have purposefully availed
himself of the privilege of conducting activities in the
forum state, thereby fairly invoking the benefits and
burdens of its laws. lt can further be said that such
participation is a substantial contact with the jurisdiction
of a nature and quality that it is reasonable and fair to
require the defendant to come and defend an action there.
Additional contacts would of course make even more

equitable the jurisdiction.“
Our Supreme Court has thus set out the appropriate burden of proof that
must be satisfied for Plaintiff to prevail under this theory;64 it adopted a "strict test"

requiring a plaintiff to make a factual showing as to each enumerated factor.65

Accordingly, the conspiracy theory of personal jurisdiction "is very narrowly
construed. Plaintiffs must assert specific factual evidence, not conclusory
allegations, to show that the non-resident defendants were conspirators in some
wrongful act resulting in harm to Delaware entities or their owners in order for the
,,66

Court to exercise jurisdiction over them.

Plaintiff argues that where Defendant Taylor conspired with individual

  

63 ld. marion omiued).

64 Ia'. at 223-25 (rejecting "simple" version of conspiracy test applied in cases such as Maricopa Cty. v.
Amerz`can Petrofina, Inc., 322 F. Supp. 467 (N.D.Ark. l97l) and Mandelkorn v. Patrick, F.Supp. 692
(D.D.C. 1973); adopting version of conspiracy test requiring "a more extensive showing" and "higher
burden of proof" applied in Leasco cases, 319 F. Supp. 1256 (S.D.N.Y. 1970), 468 F.2d 1326 (2d Cir.
l972), 68 F.R.D. 178 (S.D.N.Y. l974), and Gemini Enterprises v. WF.MY. Tele. Corp., 470 F. Supp. 559
(M.D.N.C. l979)).

°5 ld. ar 225.

°° crescent/mck lParzners, L.P. v. Tumer, 846 A.zd 963, 976 (Del. ch. 2000).

20

2 "Bring the Teamster_s to Fedex

"Bring the Teamsters to Fedex Freight"; this is the "name" of the person authoring
the content that is posted to the Facebook page. lt is therefore not apparent who
writes the posts and/or attaches accompanying documents to the Facebook page.
However, on May 3, 2015, one Travis Eby ("Eby") disclosed that he created the
Facebook page.z

Facebook users who subscribe to this page can comment on posts that were
originally posted by "Bring the Teamsters to Fedex Freight." Plaintiff assumes
that the commenters thanking or giving credit to a "Bob" or a "Bob Taylor" in
various posts3 on the Facebook page are doing so because the those commenting
somehow believe or know `that person to be the author of the allegedly defamatory
posts at issue in this matter, rather than for providing information to the actual
author of the Facebook posts, or even as responses to omitted comments from
another commenter with the username "Bob Taylor."

Plaintiff is a resident of Delaware.4 At the time of the Facebook page’s
creation and operation, Plaintiff was employed by FedEx Freight.§ Prior to

working for FedEX, Plaintiff was employed by Teamsters Local 326.6 Plaintiff

 

-‘-Freight" May 3, 2015 Facebook Post, Ex. C to Def.’s Reply Br.

3 See "Bring the Teamsters to Fedex Freight" Compiled Facebook Posts, Ex. A to Original Compl.
4 First Am. Compl. 11 l.

5 Id. 11 27 ("Plaintiff and FedEx were parties to an independent contractor contract.").

"’seei¢z. 1[1121,43,45.

Teamsters Defendants and Teamsters Local 326 to cause tortious injury to Plaintiff
in Delaware, Individual Teamsters Defendants’ contacts with Delaware can be
imputed to Defendant Taylor as a matter of law through the "conspiracy theory of
personal jurisdiction." Unfortunately for Plaintiff, this argument has no merit as
Plaintiff fails to meet the theory’s requirements.

As to the first factor, Plaintiff fails to provide a sufficient factual basis to
reasonably infer that a conspiracy to tortiously injure Plaintiff existed among
Defendants. Plaintiff asks this Court to imply a conspiracy based solely on the
existence of the Facebook page, the contents of some of the posts on the Facebook
page, the Settlement Agreement and the allegations in his Proposed Second
Amended Complaint, which is still pending before this Court. Plaintiff has not
provided any other specific factual evidence, let alone evidence of a conspiracy,
that would permit this Court to reasonably infer a conspiracy existed to tortiously
injure Plaintiff.

Importantly, Plaintiff also fails to satisfy the second factor under this theory
concerning Defendant’s involvement in the conspiracy. Speciflcally, Plaintiff asks
this Court to make inferences that a conspiracy existed based on the half-dozen
comments on the Facebook page thanking a "Bob" or a "Bob Taylor" (i.e., Bob
should be thanked for either authoring the postings or for supplying another author

with information that was posted). Plaintiff asks this Court to make this leap

21

without any specific factual evidence linking Defendant Taylor as an authorizer
and/or administrator who controls the contents of the Facebook page.

Viewing all factual disputes in a light most favorable to Plaintiff, this Court
finds that Plaintiff fails to provide specific factual evidence that a conspiracy to
tortiously injure Plaintiff existed and that Defendant Taylor was a part of it.
Accordingly, Plaintiff cannot satisfy the requirements of Istituto Bancarz`o.
Personal jurisdiction cannot be exercised over Defendant Taylor based on the

imputed actions of his alleged co-conspirators and their contacts with Delaware.

CONCLUSION

Having considered 10 Del. C. § 3l04, Delaware precedent and Plaintiff’ s
First Amended Complaint, Proposed Second Amended Complaint, arguments and
exhibits, this Court finds that no basis exists for the assertion and exercise of
personal jurisdiction over Defendant Taylor. Plaintiff fails to establish a non-
frivolous basis for this Court’s assertion of specific jurisdiction over Defendant
Taylor and cannot otherwise establish personal jurisdiction based on the
"conspiracy theory of personal jurisdiction." Accordingly, for the reasons set forth

above, Defendant Taylor’s Motion to Dismiss is GRANTED without prejudice.

IT IS SO ORDERED.

 

oc`§,-; Prothonotary

22

alleges that numerous posts on the "Bring the Teamsters to Fedex Freight"
Facebook page included defamatory content and attached confidential documents
implicating his previous relationship with Teamsters Local 326. Plaintiff further
alleges that as a result of comments and posts made on this Facebook page, he was
terminated from his employment with FedEx Freight.7

Defendant Teamsters Local 326 is incorporated in Delaware.g Defendants
Joseph W. Smith, Jr., Leonard McCartney, Richard Gibbons, Paul Thornburg,
Warren Schueler, Paul Bishop, Gene Pytko and James J. Ryan are officers or
directors of Teamsters Local 326 ("Individual Teamsters Defendants").9 These
Individual Teamsters Defendants either reside in Delaware, act within the scope of
employment in Delaware and/or otherwise act in Delaware to further the interests
of Teamsters Local 326.'0 In November 2012, some of these Individual Teamsters
Defendants entered into a Settlement Agreement with Plaintiff on behalf of
Teamsters Local 326 to "settle certain claims brought by Defendants against
Plaintiff."'l According to the terms of the confidential Settlement Agreement,

Plaintiff’s relationship with Teamsters Local 326 ended after he voluntarily

’Imilo._

8 Ia’. 11 2. According to Plaintiff’ s pending Proposed Second Amended Complaint, Teamsters Local 326 is
also headquartered in Delaware. See Pl.’s Proposed Second Am. Compl. 1[ 2. See also infra note 24.

9 First Am. Compl.1]3.
'° Id. ar 1111 3-4.

"1¢1.1142.

resigned.lz Defendant Taylor was not a signatory to the Settlement Agreement.m
Defendant Taylor is a Pennsylvania residentm and at all relevant times was
an employee of FedEx Freight;l§ Plaintiff s First Amended Complaint alleges that
he was acting in his individual capacity.m Defendant Taylor was not a member or
employee of Teamsters Local 326 at any time pertinent to Plaintiff s allegations."
Defendant Taylor does not transact any business in Delaware nor perform any
character of work in Delaware;lg he does not contract to supply services or things
in Delaware and does not regularly do or solicit business, engage in any persistent
course of conduct or derive substantial revenue from services or things use or
consumed in Delaware.w Defendant Taylor has no interest, use or possession of
real property in Delaware, has never contracted to insure or act as a surety in any

manner in Delaware, does not have an agent in Delaware and at all relevant times

:;' __:._ _-.__  _¢,z

 

12 Settlement Agreeme_nt, E;;  to Original Compl. Pursuant to the Settlement Agreement, Plaintiff
resigned and Teamsters Local 326 agreed not to pursue charges against Plaintiff for alleged misconduct
while employed with the Teamsters. The provisions of the Settlement Agreement required the signatories
to state, if asked, that Plaintiff "voluntarily resigned" and direct further questions to Plaintiff. Ia'.

13 See generally, id.

m Robert Taylor’s Aug. 13, 2015 Aff. 11 9, Ex. B to Def.’s Opening Br.

'5 FedEx is not a party to this action. See generally First Am. Compl.

'° First Am. Compl.1l 5.

'7 Def.’s Opening Br. at 3.

18 Robert Taylor’s Aug. l3, 2015 Aff. 11 3, Ex. B to Def.’s Opening Br.

‘°1¢1.114.

was not present in Delaware.zo

Plaintiff initially alleged that "defamatory, false and private information
about Plaintiff was posted to the Facebook page by members of the Teamsters"z'
which stated or implied that Plaintiff was a criminal, engaged in embezzlement and
fraud, and was corrupt.zz Plaintiff also alleged that Defendants used the Facebook
page to release private documents concerning Plaintiff, some of which were a part
of the confidential Settlement Agreement.” Plaintiff now asserts that Eby created
the Facebook page, that Eby and/or Defendant Taylor are the persons who
authored the allegedly defamatory posts on Facebook page and that the other
Defendants worked in concert to provide information to Eby or Defendant Taylor
for posting to the Facebook page, which included documents that were to remain
confidential pursuant to the Settlement Agreement.z‘l

C)n April 7, 2015, Plaintiff filed a complaint against Teamsters Local 326,

the Individual Teamsters Defendants and Defendant Taylor, alleging False Light

jo Ia'. 1[1[ 5,_7~_8. DeHiant Taylor does not recall ever entering the State of Delaware. Id. 11 6a

21 First Am. Compl. 11 2 (within "factual background").
22 Id. 1[ 9 [sic_jl 3] (within "factual background").
23 Ia'. 11 3 [sic_j[ 4] (within "factual backgr0und").

24 Pl.’s Proposed Second Am. Compl. 111 ll-l2. On May 19, 2016, six days after Defendant Taylor
submitted his Opening Brief, Plaintiff moved for leave to file a second amended complaint and to join
Travis Eby as a Defendant. This Court heard Plaintiff’ s Motion for joinder and Leave to File a Second
Amended Complaint on June 7, 20l6, and deferred its decision until resolution of Defendant Taylor’s
instant motion. Accordingly, this Court has considered the arguments and allegations made by Plaintiff in
his pending motion and Proposed Second Amended Complaint in ruling upon Defendant Taylor’s Motion
to Dismiss.

Invasion of Privacy, Defamation of Character, Tortious Interference with Business
Relationship, Intentional Infliction of Emotional Distress and Breach of Contract,
although the Breach of Contract claim is not alleged as to Defendant;'l`aylor as he
was not a signatory to the Settlement Agreement.z§ On May 3, 20l5, four days
prior to service of the Original Complaint on Defendants, Eby disclosed that he
was the creator of the Facebook page.%

On May 26, 2015, the case was removed to the United States District Court
for the District of Delaware ("District Court"). On May 27, 2015, the Teamsters
Defendants filed and served their answer to Plaintiff’ s Complaint and moved to
vacate/quash purported service upon Defendant Taylor. On June 19, 2015, counsel
for the parties filed their Stipulation and Order Granting Leave for Plaintiff to File
First Amended Complaint, which was granted by the District Court on June 24,
2015. On July 2, 2015, the Teamsters Defendants filed their Answer to Plaintiff` s
First Amended Complaint. On July 14, 2015, the Clerk of the District Court issued
a Summons to serve Defendant Taylor, which was received by Defendant Taylor
on July 27, 2()15.'

On August 14, 20l5, Defendant Taylor filed a Motion to Dismiss in the
District Court based on lack of personal jurisdiction The parties completed

briefing but on January 28, 2016, the case was remanded back to this Court by

..__; _T_-¢;

25 See generally Settlement Agreement, Ex. B to Original Compl.

26 "Bring the Teamsters to Fedex Freight" May 3, 2015 Facebook Post, Ex. C to Def.’s Reply Br;_-\§

stipulation of the parties. On April 24, 2016, Defendant Taylor renewed his
Motion to Dismiss in this Court and simultaneously therewith filed his Notice of
Lodging of the relevant pleadings from the District Court. On May 13, 2016,
Defendant Taylor submitted his Opening Brief in support of his Motion to- Dismiss
based on lack of personal jurisdiction

On May l9, 2016, Plaintiff filed a Motion for Joinder and Leave to File a
Second Amended Complaint, requesting to join Eby as a Defendant based upon
Eby’s assertions that he created the "Bring the Teamsters to Fedex Freight"
Facebook page.` Plaintiff’ s Proposed Second Amended Complaint includes
additional claims against Eby as well as a claim of Civil Conspiracy against Eby,
the Teamsters Defendants and Defendant Taylor.27 Defendants submitted their
opposition to Plaintiff’s motion on May 31, 2016.

On June 3, 2016, Plaintiff submitted his Answering Brief opposing
Defendant Taylor’s Motion to Dismiss. On June 7, 2016, this Court heard
Plaintiff’s Motion for Joinder and Leave to File a Second Amended Complaint but
deferred its ruling until resolution of Defendant Taylor’s instant motion. On June
l3, 2016, Defendant Taylor submitted his Reply Brief in support of his Motion to
Dismiss and this Court heard oral arguments on July 8, 2016.

Defendant Taylor argues that Plaintiff fails to allege a factual basis sufficient

ll

27 Plaintiff’ s Proposed Second Amended Complaint also includes a claim of Direct or Vicarious Liability
against Teamsters Local 326; although it references Defendant Taylor, it is not alleged against him. See
Pl.’s Proposed Second Am. Compl. 1111 70-73.

’o'-

to support this Court’s assertion of personal jurisdiction over Defendant Taylor.
Specifically, Defendant Taylor argues that 10 Del. C. § 3104 does not provide a
statutory basis for jurisdiction over his person in light of his complete lack of
contact with the State of Delaware. Defendant further argues that Plaintiff’ s
"conspiracy theory of personal jurisdiction"-which would permit this Court’s
exercise of specific or general jurisdiction over Defendant Taylor by imputing his
co-conspirators’ Delaware-based contacts to him_must be rejected because
Plaintiff fails to set forth sufficiently specific factual evidence demonstrating that
Defendant Taylor was a co-conspirator to the Individual Teamsters Defendants in a
substantial act or effect occurring in Delaware that resulted in harm to Plaintiff.
Lastly, he argues that even if the Court accepts Plaintiff’ s arguments under the
"conspiracy theory of personal jurisdiction" or otherwise finds jurisdiction over
Defendant Taylor’s person pursuant to § 3104, the exercise of such jurisdiction

would still violate Due Process.

Having considered the parties’ respective briefing and oral arguments, the

matter is ripe for consideration.

STANDARD OF REVIEW

On a motion to dismiss pursuant to Superior Court Civil Rule l2(b)(2) for

lack of personal jurisdiction over a defendant, the plaintiff "bear[s] the burden to.

.

articulate a non-frivolous basis for this court's assertion of jurisdiction."zg

Although the factual record is read in the light most favorable to the plaintiff in
ruling on the motion, "the plaintiff must plead specific facts and cannot rely on
mere conclusory assertions."zg "A court cannot grant a motion under Rule 12(b)(2)
simply by accepting the well pleaded allegations of the complaint as true, because
the pleader has no obligation to plead facts that show the amenability of the
defendant to service of process."30 The plaintiff can satisfy his or her burden on a
Rule 12(b)(2) motion "by making a prima facie showing that jurisdiction is
conferred by statute."3'

In making the determination of whether exercise of the Court’s jurisdiction
is proper, the Court’s duty is two-fold: "[f]irst, it must determine whether
jurisdiction is appropriate under Delaware's long ann statute. And, second, it must

evaluate whether asserting such jurisdiction would offend the Due Process Clause

93 32

of the Constitution. Importantly, legal questions presented by a motion to

___

28 1M2 Merch. & Mfg., lnc_. v. Tirex Corp., 2000 wL 1664168, ar *4 (Del. Ch. Nov. 2, 2000) (ciring Harr
Hola'ing Co. Inc. v. Drexel Burnham Lambert Inc., 593 A.2d 535, 539 (Del. Ch. l99l)). See also In re
Asbestos Lz`tig. (Ana'erson), 2015 WL 556434, at *3 (Del. Super. Jan. 30, 2015); Boone v. Oy PartekAb,
724 A.2d 1150, 1154 (Del. Super. l997), ajj"cl, 707 A.2d 765 (Del. 1998); Greenly v. Davis, 486 A.2d
669, 670 (Del. 1984); Harm@n v. Eudar'ly, 407 A.2d 232, 233 (Del. Super. 1979), aff¢z, 420 A.2d 1175
(Del. 1980).

29 Mobzle Dr'agn@srz@ Grp. H@ldr'ngs, LLC v. suer, 972 A.2d 799, 302 (Del. Ch. 2009).

3° Harr H@zding Co., 593 A.2d ar 538.

3‘ Mcl744 A.2d 529, 531 (Del. Super. 1999).

32 Boone, 724 A.2d ar 1 154-55.

10